                         DATE: 1/27/2020     AT: 11:00

BEFORE JUDGE JOANNA SEYBERT:

                             STATUS CONFERENCE

DOCKET NUMBER:       CV 18-1303

TITLE: FLANAGAN -V- PROEFRIEDT

APPEARANCES:

FOR PLAINTIFF: WILLIAM LaVELLE (PHONE)

FOR DEFENDANTS: WILLIAM PROEFRIEDT, PRO SE


COURT REPORTER: M. STEIGER

X      CASE CALLED.

X      COUNSEL FOR ALL SIDES PRESENT.

       COUNSEL FOR                NOT PRESENT.

X      CONFERENCE HELD.

       DISCOVERY TO BE COMPLETED BY

       PARTIES TO COMPLETE
            BY THE NEXT CONFERENCE OR BY

X      NEXT CONFERENCE SET FOR 2/18/2020 AT 4:30PM.

       CASE TO BE REFERRED/ASSIGNED TO MAGISTRATE JUDGE
       FOR

       MOTIONS TO BE FILED BY

       JURY SELECTION SET FOR

       TRIAL SET FOR

X      OTHER: NEW DEFENSE ATTORNEY EXPECTED AT THE NEXT CONFERENCE.
WORD
